The plaintiff sold and delivered the organ to Brown conditionally, retaining a lien thereon in accordance with the statute. P. S., c. 140, ss. 23, 24, 26. At the time of the attachment Brown was the owner of the organ, subject to the plaintiff's lien; and his interest therein, like the interest of the mortgagor of personal property, was attachable. Hervey v. Dimond, ante, p. 342. After the demand for an account of the amount due under the lien, and the plaintiff's neglect to furnish it within fifteen days, the defendant held the organ discharged from the plaintiff's claim. P. S., c. 220, ss. 17, 18; Kimball v. Morrison, 40 N.H. 117. Whether the demand in such a case must be in writing is a question which it is unnecessary to consider, since, if a *Page 540 
formal written demand is necessary, the plaintiff waived the observance of that requirement by failing to object to the oral demand, and promising to comply therewith.
Judgment for the defendant.
BLODGETT, J., did not sit: the others concurred.